Title: To Alexander Hamilton from Otho H. Williams, 4 June 1790
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, June 4, 1790. “By a provision in the act for Registering and clearing vessels, regulating the Coasting trade &c. See 25th Section—Goods, wares, or merchandise of foreign growth, or manufacture, may be transported to and from the respective Ports of Philadelphia and Baltimore, into each other, through and across the State of Delaware, a manifest certified by the Officer of that one of the said Ports from which the said goods &c are to be transported shall be sufficient to warrant the transportation thereof to the other of the said Ports, without an intermediate entry in the State of Delaware. An inconvenience results from this arrangement, which it is impossible for any attention of the Customhouse Officers here to remedy, and which may be a cause of a clandestine communication with other places.…”
